DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-11, 13, 18-19, and 21 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by REILHAC (EP 3031654 A1).

As to claim 1, REILHAC discloses a heads-up display (HUD) system (Fig. 1, (3), and [0029])comprising: a transparent material (Fig. 1, (8) and [0033]; an electrochromic element (Fig. 1, (11) and [0030] affixed to a surface of the transparent material[0030]( The optical element (11) can for example be a foil, which is adhered to the windscreen (8)); and an HUD 

As to claim 2, REILHAC discloses, further, a user-interface controller (Control device (7) configured to govern how the HUD system responds to a user input ([0018](Control device (7) is also a user-interface controller since the control signal from control device (7) can be altered dependent on the input signal on a driver operated control button).

As to claim 3, REILHAC discloses, further comprising a core processing unit (Fig. 1, (7) (control unit (ECU) of the motor vehicle)[0029, 0030] (Even as specifically a core processing unit is not mentioned, it is inherent that this ECU processes information related to the HUD among other functions of the vehicle, such as the autonomous driving) wherein the HUD controller (Fig. 1, (7) [0030]and the user-interface controller ([0018](Control device (7) is also a user-interface controller since the control signal from control device (7) can be altered dependent on the input signal on a driver operated control button) are implemented in the core processing unit [0018, 0030].

As to claim 4, REILHAC discloses the electrochromic element is configured to be in one of a transparent state and an opaque state [0030](transparent first mode, and opaque second mode), and wherein which state the electrochromic element is in is based on an applied voltage differential [0011, 0030].

As to claim 5, REILHAC discloses the HUD controller (Fig. 1, (7) is configured to control which state the electrochromic element is in [0030] by controlling a voltage differential across contacts of the electrochromic element via the control signal [0011, 0030].

As to claim 7, REILHAC discloses, further, a communication unit [0018](although a communication unit is not specifically mentioned, it is inherent that communication or connection to an external mobile device, requires a communication unit).

As to claims 10 and 19, further, REILHAC discloses a sensor configured to take a reading [0028]; and wherein the HUD controller to display the display information responsive to the reading [0032].

As to claim 11, further, REILHAC discloses an adhesive configured to affix the electrochromic element to the transparent material [0031].

As to claim 13, REILHAC discloses the transparent material is a windshield (windscreen) of a vehicle (Fig. 1, (8) and [0033].

As to claims 6 and 18, further, REILHAC discloses a heads-up display (HUD) (Fig. 1, (3) controller (Fig. 1, (7) comprising: a core processing unit (Fig. 1, (7) (control unit (ECU) of the motor vehicle)[0029, 0030] (Even as specifically a core processing unit is not mentioned, it is inherent that this ECU processes information related to the HUD among other functions of the 

As to claim 21, further, REILHAC discloses a method of displaying information [0009] in a line of sight that passes through a translucent material[0011], the method comprising: affixing [0030]( The optical element (11) can for example be a foil, which is adhered to the windscreen (8)) an electrochromic element (Fig. 1, (11) and [0030] to a surface of a transparent material (Fig. 1, (8) and [0033]in a line of sight that passes through the surface of the transparent material [0011]; receiving information for display [0008]; generating a control signal for controlling a translucence of the electrochromic element to display the information[0030]; and controlling the translucence of the electrochromic element (Fig. 1, (11) [0030] thereby displaying the information at the surface of the transparent material by providing the control signal from a heads-up display (HUD) (Fig. 1, (3), controller (Fig. 1, (7) to the electrochromic element[0030].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over REILHAC (EP 3031654 A1) in view of HADDICK et al. (CN 103946732).

As to claims 12 and 15, REILHAC does not specifically disclose the transparent material includes a transparent surface of a wearable eyeglass lens.
Analogous art, HADDICK discloses an electrochromic layer Fig. 9, (902) [0065] the transparent material includes a transparent surface (Fig. 9, (904) of a wearable eyeglass lens [0515]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the transparent material being an eyeglass lens, as taught by HADDICK, in the device of REILHAC, because eyeglass lenses are many of the applications of electrochromic displays, such as vehicle windshields, building windows, etc., and for providing a greater ability to view [0515]. 

Claims 8, 9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over REILHAC (EP 3031654 A1) in view of EGUCHI et al. (JP 2017021148).

As to claims 8, 9, and 20, the device of REILHAC does not specifically disclose a battery to provide power to the HUD controller, and a solar cell to provide power to the HUD controller.
EGUCHI discloses a solar cell battery (see Fig. 9, and Fig. 18, (300) to provide power to the HUD controller (Fig. 18, (400) [0034] (See First Embodiment (Configuration of Head-up Display, first Paragraph, and also see Control Method for Projection Display, first paragraph). It would have been obvious to one of ordinary skill in the art at the time of filing to have the solar cell battery, as taught by EGUCHI, in the device of REILHAC, because it is well known in the art of vehicles to be battery operated, and solar cells are well known to be an optional type of battery that is economic. 

8.	Claims 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over REILHAC (EP 3031654 A1) in view of Budhia et al. (US Pat. 10,744,936)

As to claim 14, the device of REILHAC does not specifically disclose, further, a number of subsystems, each of the number of subsystems including a respective additional HUD controller, each of the additional HUD controllers electrically coupled to an additional electrochromic element located affixed to the windshield and configured to control translucence of the additional electrochromic elements via control signals to cause additional display information to be visible.
Budhia discloses a number of subsystems (Fig. 1, (100), and col. 3, lines 28-46) each of the number of subsystems including a respective additional HUD controller (Fig. 1, (106a-106n), 

As to claim 16, the device of REILHAC does not specifically disclose, further, a number of electrochromic elements affixed to the surface of the transparent material; and wherein the HUD controller is electrically coupled to the number of electrochromic elements and configured to cause additional display information to be visible responsive to controlling the translucence of the number of electrochromic elements.
Budhia discloses a number of electrochromic elements (Fig. 1, (118a-118n), col. 3, lines 46, and col. 7, lines 40-55)  affixed to the surface of the transparent material(See Figs. 8 and 10, and col. 21, lines 8-20); and wherein the HUD controller (Fig. 1, (106a-106n), and col. 3, lines 37-38) is electrically coupled to the number of electrochromic elements  (Fig. 1, (118a-118n), col. 3, lines 46, and col. 7, lines 40-55) and configured to cause additional display information to be visible responsive to controlling the translucence of the number of electrochromic elements (col. 30, line 47-col. 31, line 9). It would have been obvious to one of ordinary skill in the art at the time of 

As to claim 17, the device of REILHAC does not specifically disclose, further, the HUD controller is configured to multiplex control signals to control translucence of two or more of the number of electrochromic elements.
Budhia discloses, further, the HUD controller (Fig. 1, (106a-106n), and col. 3, lines 37-38) is configured to multiplex control signals (col. 3, lines 37-41, and col. 24, line 10) to control translucence of two or more of the number of electrochromic elements (Fig. 1, (118a-118n), col. 3, lines 46, and col. 7, lines 40-55). (in col. 3, lines 37-38, “The circuits 106a-106n may each implement a processor (or co-processors)”. It would have been obvious to one of ordinary skill in the art at the time of filing to have the HUD controller multiplexing control signals, as taught by Budhia, in the device of REILHAC, because multiplexing is well known in the art of circuits, to be used for switching when, as in this case, there is the option of one controller (processor) that controls more than one electrochromic element, depending on which element is being controlled at a certain point.

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over REILHAC (EP 3031654 A1).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692